278 F.2d 330
Enrique Esteban GANDUXE y MARINO, Plaintiff-Appellant,v.P. A. ESPERDY, District Director of the Immigration andNaturalization Service for the New York District,Defendant-Appellee.
No. 258, Docket 25658.
United States Court of Appeals Second Circuit.
Argued April 13, 1960.Decided April 13, 1960.

Morton Silfen, New York City (Brandon & Silfen, New York City, on the brief), for plaintiff-appellant.
Charles J. Hartenstine, Jr., Spec.  Asst. U.S. Atty., Southern District of New York, New York City (S. Hazard Gillespie, Jr., U.S. Atty., Southern District of New York, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and SWAN and CLARK, Circuit Judges.
PER CURIAM.


1
We affirm in open court on the opinion of Judge Dimock.  183 F. Supp. 565.